Citation Nr: 1026163	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pes cavus and hammer 
toes of the left foot (hereafter "left foot disability").

2.  Entitlement to service connection for scars from non healing 
ulcerations of the right lower extremity.  

3.  Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  In February and July 2009, the Board requested 
expert medical opinions for the two service connection claims.  


FINDINGS OF FACT

1.  The Veteran's congenital pes cavus existed prior to service 
and was not aggravated beyond its natural progression during 
service.  

2.  The Veteran's hammer toe deformities are a part of the 
natural progression of his congential pes cavus.  

3.  The Veteran's scars due to non-healing ulcers of the right 
lower extremity are due to willful misconduct.  

4.  The Veteran's disabilities do not permanently preclude him 
from engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.




CONCLUSIONS OF LAW

1.  Service connection for a left foot disability is denied.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).

2.  Although the Veteran's scars of the right lower extremity are 
due to an incident in service, it was due to willful misconduct, 
and thus the disability is not eligible for service connection.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.301, 3.303 (2009). 

3.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes have 
not been met. 38 U.S.C.A. 
§§ 1501,1502, 1521, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.340, 3.342(a), 3.655(b), 4.3, 4.7, 4.15, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Veteran was provided with VCAA notices in May 2002, 
September 2004, January 2005, March 2006, June 2006, and May 
2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the March 2006 and May 2007 letters 
addressed the disability rating and effective date elements of 
his claims. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  He 
underwent a two VA examinations in June 2007.  

The Board is also satisfied that there was substantial compliance 
with its April 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his service connection and pension claims.  Under 
the circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case and that such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  

II.  Service connection claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be established either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that is shown 
to be of service origin and continuity of symptomatology is for 
consideration.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495-97.  For the showing of chronic 
disease in service, there is a required combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including relevant service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of the 
condition claimed).  The Veteran has diagnoses of pes cavus with 
hammer toes and a right leg scar from non-healing ulcers.  
Therefore, he has disabilities for VA purposes.  

A.  Left foot disability

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates both that 
the disease or injury existed before acceptance and enrollment, 
and that it was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir., 2004).  If the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
is one for service connection rather than for service-connected 
aggravation.  Id.

The Veteran's March 1991 enlistment examination specifically 
noted moderate asymptomatic bilateral pes cavus.  Therefore, it 
is considered to be a defect noted at the time of entry, and not 
entitled to the presumption of soundness.  Instead, his claim for 
pes cavus will be considered upon a theory of aggravation of a 
pre-existing disability.  As his entrance examination did not 
note the presence of hammer toes, that condition will be 
addressed as a claim for direct service connection.  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2009).

As noted above, the Veteran's March 1991 enlistment examination 
provided a diagnosis of moderate pes cavus.  In February 1996, it 
was noted that he had claw toes.  He complained about claw toes 
on his left foot three times between February and April 1996.  
Post-service, in April 1997, he was noted to have hammer toes and 
mallet toes on his left foot.  In 1997, he had surgery to repair 
his hammer toes.  

In June 2007, the Veteran underwent a VA podiatry examination.  
The podiatrist noted a history of congenital deformity affecting 
his rearfoot, with limitation of motion near the rearfoot region, 
but without chronic pain.  The examiner found that he had a 
chronic bony prominence of the lateral left calcaneus that 
predated military service.  The type of shoes worn in the 
military caused friction irritation during the period of breaking 
in the footwear.  Otherwise, the examiner found that the Veteran 
did not have other "worrisome problems" during service.  The 
examiner diagnosed the Veteran with three conditions of the left 
foot.   First, congential ankylosis at the subtalar 
joint/talocalcaneal articulations, which was neither caused by 
military service nor accelerated by miliary service beyond normal 
life progression.  Second, congential lateral bony prominence of 
the left calcaneus, neither caused by military service nor 
progressed by military service "in any way."  Third, hammer toe 
deformities of the left foot, "least likely as not related to 
military service or sequelae of the injury including the left 
leg."  This statement is unclear, as it is not possible to 
discern from the wording whether the examiner meant that the 
hammer toes were secondary to the Veteran's August 1995 fall from 
a rooftop ledge or some other event. The examiner did not provide 
rationales for his opinions.  An examination with an etiology 
opinion must contain a rationale for that opinion, or it is 
inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Since the VA examiner did not provide a rationale for his 
opinion, or state his etiology opinion for hammertoes clearly, 
the Board requested a Veterans Health Administration (VHA) 
opinion to determine whether the Veteran's pes cavus was 
aggravated beyond its natural progression in service, and whether 
his hammer toes were caused by his period of active service.  In 
April 2009, a specialist in orthopedic surgery provided an 
opinion.  

The VHA medical expert stated that the Veteran's pes cavus was 
not aggravated being the normal course of the condition because 
the Veteran's symptoms were expected sequelae "seen commonly as 
part of the normal aging process of this congenital foot type."  
The physician specifically stated that the symptoms included 
development of hammer toes, mallet toes, and an area of 
irritation on the lateral heel due to the supinated position of 
the tibial-calcaneal complex in a congenital pes cavus.  Further, 
the physician found that the Veteran's hammer toes were caused by 
his pes cavus because this condition is "a normal sequelae" 
seen with aging because it is "progressive in the bodies attempt 
to stabilize foot union."  Lastly, the physician stated that the 
Veteran's toe deformities were not caused by a specific incident 
of military service, such as his fall from a rooftop ledge.  The 
physician reiterated that the development of hammer toes and 
mallet toes were common secondary symptoms seen in patients with 
congential pes cavus.  In summary, the Veteran's hammer toe 
deformity is part of the natural progression of his pes cavus, 
which existed prior to service.  

Although the June 2007 VA examination vaguely implied that the 
Veteran's hammer toes might be due to service, the opinion was 
unclear and unaccompanied by a rationale.  The April 2009 opinion 
from the VHA medical expert is entitled to more probative weight 
because the physician clearly states rationales for his opinions.  
As discussed above, service connection cannot be granted for a 
condition that existed prior to service if it was not aggravated 
beyond its natural progression in service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  Therefore, service 
connection cannot be granted for pes cavus because the medical 
evidence of record, specifically the April 2009 expert's 
findings, show that the condition was not aggravated beyond its 
normal progression in service. 

Additionally, service connection cannot be granted for hammer 
toes.  Although they manifested in service, the VHA expert 
explained that they are a part of the natural progression of the 
Veteran's pes cavus, and are unrelated to an incident or injury 
in service.  Therefore, his claim for service connection for a 
left foot disability (both pes cavus and hammer toes) must be 
denied.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

B.  Right leg scar

In August 1995, the Veteran fell from the ledge of a roof and 
sustained multiple injuries including a pelvic fracture, sacral 
spine fracture, left femur fracture, and head trauma.  In 
December 1995, the Army's Chief of the Personnel Branch 
determined that the fall was due to misconduct, and was not 
considered to be in the line of duty.  In November 1997, the RO 
made an administrative finding that the injuries from the fall 
were due to the Veteran's willful misconduct because he was 
intoxicated when he climbed onto and fell from the ledge.  He did 
not appeal the RO's decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2009).  The issue of whether the August 1995 incident 
was due to misconduct is not before the Board.  

Injuries sustained as a result of willful misconduct are not 
subject to service connection.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m) and (n), 3.301(c).  Thus, if the Veteran's right leg 
scar was caused by his August 1995 fall, it cannot be service 
connected.  The Veteran contends that the non-healing ulcers and 
resulting scar were due to a sunburn he suffered in service in 
1996.  His STRs show that in June 1996, he was treated for solar 
dermatitis and local cellulitis of the lower extremities.  There 
was 2+ edema of the right lower extremity.  In July 1996, he was 
treated for another sunburn, and it was noted that his previous 
sunburn was not healing fast enough.  He complained that his 
right leg was still discolored and not healing properly.  He had 
a lesion on his leg that the military physician thought "could 
be caused by venous stasis secondary to edema for severe 
sunburn."  

The Veteran's post-service VA medical records show treatment for 
non-healing ulcers on his right leg.  In June 2007, he underwent 
a VA examination to determine whether he had a lesion or 
recurrent infection in his leg, and whether it was due to any 
specific incident in service.  The Veteran reported that 
following his fall, his right lower extremity was enlarged 
compared to his left lower extremity.  The examiner confirmed 
this statement by measuring the circumference of the Veteran's 
calves.  He reported being sunburned on both lower extremities in 
1996.  His left lower extremity healed well, while his right 
lower extremity healed slowly.  In 1997, he reported an ulcer on 
his right leg.  It was treated and healed, but it reoccurred.  At 
the examination, the Veteran had one primary ulcer and two 
smaller ones.  The examiner noted that a May 2007 Doppler study 
revealed a blockage in the deep venous system and plans were made 
to place a stent there.  The examiner diagnosed the Veteran with 
post-thrombophlebic syndrome of the right lower extremity 
following fracture of the pelvis and left hip.  Residuals of 
post-thrombophlebic syndrome include the swelling of the right 
lower extremity and the non-healing ulcers.  The examiner 
concluded that the fractured hip, followed by deep vein 
thrombosis caused the swelling of the Veteran's right lower 
extremity, and since that time, he developed stasis changes with 
ulceration in the middle of those changes.  He concluded that the 
sunburn "played a minor role in the development of the pathology 
of the right lower extremity."  No explanation was given for the 
conclusion regarding the sunburn.  

In July 2009, the Board requested that a VHA specialist in 
peripheral vascular disease opine as to whether the right leg 
ulcerations were causally related to the in-service sunburn, to 
his fall in August 1995, or some other in-service event.  In 
September 2009, a two VA physicians, a neurologist and a 
specialist in vascular surgery, opined that it was "at least as 
likely as not" that the Veteran's recurrent leg ulcerations were 
causally related to vascular impairment from his August 1995 
fall.  They concluded that it was less likely than not that the 
condition was causally related to the sunburns or any other in-
service incident.  Their rationale was, "[g]iven the fact that 
the question of stasis dermatitis was raised in the first year 
after his injury, as well as the described right deep vein 
reflux, the problem was caused by his injury in August 1995.  The 
sunburn was on his lower legs, remote from 'chronic obstruction 
in the iliac vein within the pelvis.'"  

As the June 2007 examiner did not provide a rationale for his 
opinion, it is entitled to less probative weight than that of the 
VHA expert.  In determining whether service connection is 
warranted, VA is responsible for considering both the positive 
and negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the Veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  In this case, the 
probative evidence against the Veteran's claim outweighs the 
probative evidence in favor of service connection.  As the 
recurring ulcerations of the right leg are causally linked to his 
fall in August 1995, service connection must be denied because 
that injury was found to be due to willful misconduct.  38 
U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(c).  

III.  Pension Claim 

Non service-connected pension benefits are payable to a Veteran 
who served for 90 days or more during a period of war, which is 
not in dispute here, and who is permanently and totally disabled 
due to non service-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521; see 
also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases 
cited therein.  If a Veteran's combined disability is less than 
100 percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see 
also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of the 
VA schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a), Part 4.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

In this case, to be eligible for VA pension, the evidence of 
record must demonstrate that the Veteran is permanently and 
totally disabled from nonservice-connected disabilities that are 
not the result of his own willful misconduct.  For the purposes 
of pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is unemployable 
as a result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering from, 
(1) any disability which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the VA 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are permanently 
and totally disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
3.340(b), 4.15.  One way for a Veteran to be considered 
permanently and totally disabled for pension purposes is to 
satisfy the "average person" test of 38 U.S.C.A. § 1502(a) and 
38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the Veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently bedridden; 
or the permanent disabilities must be rated, singly or in 
combination, as 100 percent.  The Veteran does not meet any of 
these criteria.

All Veterans who are basically eligible for pension benefits and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disabilities, which are likely to be 
permanent, shall be rated as permanently and totally disabled.  
For the purposes of entitlement to pension benefits, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 is 
a requisite.  When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the Veteran is 
found to be unable to secure or follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the Veteran's disabilities render him or her 
unemployable.  See 38 C.F.R. § 4.17.  The percentage requirements 
of 38 C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating for pension 
purposes may be assigned on an extra- schedular basis.  See 38 
C.F.R. § 3.321(b)(2), 4.17(b).

Service connection is not in effect for any disabilities.  The 
Veteran has several non-service-connected disabilities that are 
the result of his fall in August 1995, and as such are not 
eligible for pension because the fall was due to his willful 
misconduct.  Those disabilities are: residuals of a pelvic 
fracture, tinnitus, brain damage, herniated disc, left leg 
disability, residuals of a left femur fracture, and scars from 
non-healing ulcers of the right leg.  

The Veteran has the following non-service-connected disabilities: 
congential pes cavus and hammer toes.  The Board denied service 
connection for these conditions, as discussed above.  

At his June 2007 VA examination for pes cavus and hammer toes, 
the physician noted that the Veteran was employed in quality 
control with an electronics manufacturing firm.  The Veteran 
categorized his job as 80 percent sedentary and 20 percent 
ambulatory.  He had mild passive limitation of motion on the 
lesser toes of his left foot, but "not significantly 
elsewhere."  His standing and gait demonstrated antalgia, but it 
was predominantly associated with his right leg ulcers, which are 
ineligible to count towards pension.  His weightbearing was 
normal, but his ability to walk, stand, and tolerate walking over 
distance were mildly limited specifically due to the feet.  He 
did not require assistive devices.  The examiner concluded that 
the Veteran's congenital pes cavus and hammer toes did not limit 
his ability to perform his customary occupation.  

The evidence of record clearly shows a mild level of impairment 
due to the Veteran's eligible (i.e. not due to misconduct) 
disabilities.  However, the critical question with regard to the 
issue on appeal is whether the Veteran's conditions render him 
permanently and totally disabled.  The Board views the current 
evidence as weighing against a finding of permanent and total 
disability.  It appears that the most significant impairment is 
related to the Veteran's pes cavus and symptoms that occurred as 
this condition progressed naturally.  He does not have 
disabilities which would meet the "average person" test for 
permanent and total disability in that he does not have permanent 
loss of use of both hands or feet, or one hand and one foot, or 
the sight of both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, singly or 
in combination, as 100 percent.  
See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.17.

Finally, the Board has considered a permanent and total 
disability rating for pension purposes on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2).  However, the Board finds that the 
Veteran is not unemployable by reason of his disabilities, age, 
occupational background and other related factors.

While the record reflects that the Veteran has had employment 
problems, it does not reflect that his disabilities render him 
unemployable.  The Veteran is employed as a computer technician.  
As discussed above, this job is mostly sedentary, rather than 
ambulatory.  The record does not indicate that he is unemployable 
due to his disabilities; rather, it indicates that the Veteran is 
able to work, but not in an intensely physical occupation.  No 
medical evidence of record reflects that the Veteran's 
disabilities preclude him from securing and following 
substantially gainful employment, even when considering age, 
occupational background and other related factors.

Accordingly, the Board finds that referral to the Veterans 
Service Center Manager for authorization of a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis is not warranted under 38 C.F.R. § 3.321(b)(2).

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disability denied.  

Service connection for non healing ulcerations of the right lower 
extremity is denied.  

A permanent and total disability evaluation for pension purposes 
is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


